Mandamus Denied and Opinion Filed March 17, 2014




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00262-CV

                          IN RE ROBERT T. O'DONNELL, Relator

                  Original Proceeding from the 380th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 429-50667-2013

                              MEMORANDUM OPINION
                          Before Justices FitzGerald, Francis, and Lewis
                                   Opinion by Justice Francis
       Relator contends that the trial court clearly abused its discretion by dismissing relator’s

pleadings challenging the validity of the marriage that is the subject of the suit in the trial court.

Based on the record before us, we conclude relator has not shown he is entitled to the relief

requested. See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992)

(orig. proceeding). Accordingly, we DENY relator’s petition for writ of mandamus.




                                                     /Molly Francis/
       140262F.P05
                                                     MOLLY FRANCIS
                                                     JUSTICE